Citation Nr: 9931277	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-19 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia  


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the RO, 
which, inter alia, established service connection for PTSD, 
and assigned a 30 percent evaluation, effective from 
March 13, 1997.  In September 1998, the RO assigned an 
increased (50 percent) evaluation for the service-connected 
PTSD, effective from March 13, 1997.  

Inasmuch as the veteran has appealed from the initial award 
made in conjunction with the grant of service connection for 
PTSD, the issue before the Board must now be characterized as 
an appeal from the original award.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Such an issue requires that 
consideration be given to whether a higher rating is 
warranted for any period during the pendency of the appeal.  
Id.  


REMAND

The veteran contends that symptoms of his service-connected 
PTSD cause greater disability than contemplated by the 50 
percent evaluation currently in effect.  In this regard, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duty to assist 
veterans in developing facts pertinent to well-grounded 
rating claims, mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
includes obtaining pertinent medical records, even if not 
requested to do so by the claimant, when VA is placed on 
notice that such records exist.  See Ivey v. Derwinski, 
2 Vet.App. 320 (1992).  In the veteran's case, VA mental 
health treatment records associated with the claims file 
include VA out-patient and mental health therapy records 
dated either prior to May 1998, or after March 1999.  This 
nearly one-year gap in the records is curious given that a 
July 1998 VA PTSD examination report shows that the veteran 
was attending VA PTSD group and/or individual treatment 
therapy on a once-a-month basis.  Consequently, further 
action to search for any VA therapy records, dated from April 
1998 to April 1999, as well as any additional VA hospital or 
out-patient treatment records for PTSD, is required.  Id.; 
See also, Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

Similarly, at the July 1998 VA PTSD examination, it was noted 
that the veteran was in receipt of compensation from the 
Department of Health and Human Services, Social Security 
Administration (SSA), since 1996 for disability.  This is 
significant because the Court has also held that VA's duty to 
assist under 38 U.S.C.A. § 5107(a) includes, in rating cases 
such as the veteran's, obtaining copies of any SSA 
determination of disability, as well as the medical records 
upon which such decisions were based.  See Masors v. 
Derwinski, 2 Vet.App. 181 (1992).  The Board is, accordingly, 
of the opinion that the RO should endeavor to obtain copies 
of any SSA disability determination, and the medical records 
used by the SSA in the evaluation of any disability 
compensation claim by the veteran.  

The Board is also of the opinion that the veteran should be 
scheduled for another examination in order to assess the 
current severity of his PTSD.  See Green v. Derwinski, 1 
Vet.App. 121 (1991); Cousino v. Derwinski, 1 Vet.App. 536 
(1991).  This development is indicated because there appears 
to be some conflicting clinical evidence as to the severity 
of the veteran's service-connected PTSD, apart from 
symptomatology of non-service origin.  Specifically, 
following the July 1998 VA PTSD examination, a then-current 
Global Assessment of Functioning (GAF) score of 50 was noted, 
with notation of a score of 52 for the previous year.  Yet, 
when the veteran was seen almost a year earlier, in September 
1997, it was noted that he had both chronic PTSD and 
dysthymia.  The PTSD was considered "[s]evere" by history 
only.  A GAF score of 50 was provided.  Consequently, the 
extent of impairment due solely to PTSD is not entirely 
clear.  This problem is further compounded by clinical notes 
of a social worker, dated in September 1997, February 1998, 
and in April and June 1999.  These notes show that the 
veteran had difficulty dealing with the death of his mother-
in-law due to cancer.  This clinical social worker entered a 
GAF score of 41, suggesting significantly greater impairment 
than implied by the scores entered in September 1997 and July 
1998.  Finally, while one VA examiner determined, on 
examination on February 2, 1998, that the veteran had panic 
attacks, this finding was made on the basis that the veteran 
had no heart disorder.  However, the record is replete with 
references to problems such as coronary artery disease, 
hypertension, mitral regurgitation and angina.  Accordingly, 
as the record is unclear as to whether service-connected PTSD 
symptomatology has increased in severity or includes panic 
attacks since the time of his most recent VA examination, or 
whether non-service-related situational matters or symptoms 
of other physical disorders are complicating his current 
situation, another VA examination is in order.  

In Waddell v. Brown, 5 Vet.App. 454 (1993), the Court held 
that there may be a breach in the duty to assist when there 
are variously diagnosed disorders, but none of the 
examinations fully described the degree of disability 
attributable solely to the service-connected psychiatric 
disorder.  In the instant case on appeal, the Board appears 
to be presented with service-connected PTSD and non-service-
connected physical and psychiatric disorders.  The degree of 
impairment attributable solely to service-connected 
disability must be identified to the extent possible.  
Waddell, supra.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should obtain and associate 
with the claims file, any VA mental 
health records pertaining to hospital or 
out-patient treatment, individual or 
group therapy, and PTSD treatment from 
the VA medical facility in Huntington, 
West Virginia, as well as nearby Vet 
Centers, dated from April 1998 to the 
present.  The veteran should also be 
asked to identify any other sources of 
treatment, and records from such sources 
should be sought.  

2.  The RO should obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
social security disability benefits, 
along with copies of all medical records 
relied upon in reaching that 
determination.  

3.  After associating all available 
pertinent records with the claims file, 
the RO should arrange for the veteran to 
undergo a VA psychiatric examination to 
determine the severity of service-
connected PTSD.  The veteran's claims 
file and a complete copy of this REMAND 
must be made available and be reviewed by 
the examiner in connection with the 
examination.  All symptoms due solely to 
PTSD should be reported in detail.  In 
this regard, the examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss, depressed mood, anxiety, panic 
attacks, sleep impairment, impaired 
judgment, speech, impulse control and/or 
impaired thought processes, neglect of 
personal hygiene and appearance, suicidal 
ideation, and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score with explanation 
of what the score means in terms of the 
applicable rating criteria.  

If more than one psychiatric disorder is 
diagnosed, such as dysthymia, the 
examiner should indicate whether it is 
possible to distinguish the 
symptomatology attributable to service-
connected PTSD from any other diagnosed 
disorder(s), and if so, the extent to 
which PTSD alone causes impairment such 
as set forth in the applicable rating 
criteria.  

4.  After completion of the development 
requested above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim for a higher 
rating for service-connected PTSD on the 
basis of all pertinent evidence of 
record, to include all the evidence added 
to the record since the last supplemental 
statement of the case.  The RO should 
specifically address whether "staged" 
ratings are appropriate.  Fenderson, 
supra.  

5.  If the benefit sought by the veteran 
is denied, he and his representative 
should be furnished a supplemental 
statement of the case.  They should be 
afforded the appropriate opportunity to 
submit argument or additional evidence in 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


